SECOND DIVISION
                                   BARNES, P. J.,
                                MILLER and RAY, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   November 6, 2015




In the Court of Appeals of Georgia
 A13A1071. THE STATE v. LAMPL.


      RAY, Judge.

      In the consolidated case of State v. Lampl [and Lampl v. State] , 325 Ga. App.
344 (750 SE2d 685) (2013), this Court affirmed the trial court’s order dismissing a

particular count of the indictment charging Lampl with perjury in regard to statements

that he made before a special purpose grand jury. In State v. Lampl, 296 Ga. 892 (770

SE2d 629) (2015), the Georgia Supreme Court reversed Division 1 of this Court’s

consolidated opinion, finding that the trial court’s dismissal of the perjury count and

the suppression of Lampl’s statements were improper. In so holding, the Supreme

Court found that the special purpose grand jury had exceeded the scope of its

investigation, but also concluded that such conduct did not constitute a violation of

Lampl’s constitutional rights or otherwise rise to the level necessary to justify these
sanctions.” Id. at 895-899 (1), (2). Accordingly, we vacate Division 1 of our opinion

and adopt the opinion of our Supreme Court as our own in place of that division.

      In light of the foregoing, Divisions 2 and 3 of our previous opinion are now

moot; accordingly, we vacate these divisions.

      Judgment reversed. Barnes, P. J., and Miller, J., concur.




                                         2